Exhibit 10.73

 

PERSONAL PROPERTY LEASE TERMINATION AGREEMENT

 

THIS PERSONAL PROPERTY LEASE TERMINATION AGREEMENT (“Agreement”), dated as of
July 14, 2003 for reference purposes only, is made by and between OPENWAVE
SYSTEMS, INC., a Delaware corporation (“Sublessor”), and LIQUID AUDIO, INC., a
Delaware corporation (“Sublessee”), with reference to the following facts,
intentions and understandings:

 

A. Sublessor and Sublessee entered a personal property lease (“Personal Property
Lease”), dated as of May 16, 2001, pursuant to which Sublessor leased to
Sublessee certain furniture and other personal property owned by Sublessor
(“Property”), and Sublessee leased the Property from Sublessor, for use in
connection with Sublessee’s sublease of that certain real property located at
800 Chesapeake Drive, Redwood City, California 94063 (“Subleased Premises”).

 

B. The parties wish to terminate the Personal Property Lease pursuant to the
terms and conditions set forth herein.

 

C. Capitalized terms not defined in this Agreement shall have the meanings set
forth in the Personal Property Lease.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereby agree as follows:

 

1. Termination Date: Subject to Sublessee’s performance of the conditions
contained in this Agreement, the Personal Property Lease shall terminate on the
later of the dates upon which each of the following has occurred (“Termination
Date”): (i) the date on which Sublessor has received from Sublessee the Property
Payment (as defined in Paragraph 4 below) by wire transfer pursuant to the
instructions set forth in Paragraph 4 below; and (ii) the date on which
Sublessee has surrendered possession of the Property to Sublessor in the
Property Surrender Condition (as defined in Paragraph 5 below) (both of the
foregoing collectively shall be referred to as the “Conditions Precedent”).
Notwithstanding the foregoing, if each of the Conditions Precedent has not been
deemed satisfied or waived in writing by July 15, 2003 (“Outside Termination
Date”), this Agreement (including, without limitation, the releases contained in
Paragraph 3 below) shall be null and void and of no force or effect, and the
Personal Property Lease, and the rights and obligations of Sublessor and
Sublessee thereunder, shall remain unmodified and in full force and effect.

 

2. Termination of Personal Property Lease: On the Termination Date, the Property
shall be fully and finally surrendered to Sublessor in the Property Surrender
Condition, and the Personal Property Lease shall be deemed terminated and of no
further force or effect.

 

3. Release of Liability:

 

(a) Conditioned on the performance by Sublessee of the provisions of this
Agreement, and except as set forth in this Paragraph 3 and in Paragraph 9 below,
on the Termination Date, Sublessor and Sublessee shall be fully and
unconditionally released and discharged from their

 

1



--------------------------------------------------------------------------------

respective obligations arising from or connected with the Personal Property
Lease; provided, however, that neither Sublessor or Sublessee shall be released
from their respective indemnification obligations under the Personal Property
Lease to the extent those indemnification obligations survive the expiration or
earlier termination of the Personal Property Lease.

 

(b) Sublessee warrants and represents to Sublessor that Sublessee has not
received any notice from any person of any claim for damages with respect to the
Property during the term of the Personal Property Lease.

 

(c) Except for (i) the obligations of Sublessee pursuant to this Agreement, and
(ii) each party’s surviving indemnification obligations under the Personal
Property Lease (provided, however, that Sublessee’s obligation to indemnify
Sublessor with respect to the maintenance, storage, relocation, return or
condition of the Property shall not survive the termination of the Personal
Property Lease, subject, however, to Sublessee’s performance of its obligations
pursuant to this Agreement), and except as otherwise expressly set forth in this
Agreement (including, without limitation, this Paragraph 3 and Paragraph 9
below), Sublessor and Sublessee for themselves and for their respective heirs,
administrators, executors, trustees, agents, officers, directors, shareholders,
partners, members, employees, predecessors, successors, attorneys, consultants,
and assigns, do hereby release, acquit, forever discharge each other and each
other’s heirs, administrators, executors, trustees, agents, officers, directors,
shareholders, partners, members, employees, predecessors, successors, attorneys,
consultants, and assigns of and from any and all claims, demands, rights,
obligations, duties, losses, damages, loss of profits, costs and attorney fees,
of every kind and nature, known and unknown, past, present and future that they
now have or which may hereafter accrue on account of or in any way related to
the Property and the Personal Property Lease.

 

(d) It is the intention of both Sublessor and Sublessee in executing this
Agreement that, except only with respect to those matters excepted from the
releases contained in subparagraph (c), above, the releases set forth above
shall be effective as a bar to each and every claim, demand, and cause of action
hereinabove specified; and Sublessor and Sublessee each hereby knowingly and
voluntarily waives any and all rights and benefits otherwise conferred by the
provisions of Section 1542 of the California Civil Code, which reads in full as
follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Sublessor’s Initials

     

Sublessee’s Initials

 

(e) Both Sublessor and Sublessee expressly acknowledge, and take into account in
determining whether to enter this Agreement, that they may in the future
discover facts in addition to or different from those they now know or believe
to be true with respect to the subject matter of the claims released by this
Agreement, but both Sublessor and Sublessee agree nevertheless to fully, finally
and

 

2



--------------------------------------------------------------------------------

forever settle such claims, whether or not hidden or excluded, known or unknown,
without regard to the subsequent discovery or existence of different or
additional facts. Both Sublessor and Sublessee acknowledge that, except only
with respect to those claims excepted from the scope of the releases set forth
above, this waiver was separately bargained for and is a material element of
this Agreement of which the releases contained in this Paragraph 3 are a part.

 

(f) Both Sublessor and Sublessee represent and warrant that nothing which would
have been released hereunder if owned by them on the date hereof has been
transferred, assigned, or given away prior to the date hereof to any person,
firm, or entity which would not be bound hereby.

 

4. Consideration by Sublessee:

 

(a) After execution of this Agreement by Sublessee and prior to the Outside
Termination Date, Sublessor shall inspect the Property to verify whether the
Property is in the Property Surrender Condition. Upon such verification,
Sublessor shall so notify Sublessee and Sublessee’s counsel in writing, by
facsimile and/or overnight express mail service, whether or not the Property is
in the Property Surrender Condition. If the Property is in the Property
Surrender Condition, promptly upon receipt of Sublessor’s notice but in any
event not later than the Outside Termination Date, Sublessee shall pay to
Sublessor by wire transfer the sum of Twenty-Six Thousand Six Hundred
Thirty-Four and 25/100 Dollars ($26,634.25) (“Property Payment”), to partially
reimburse Sublessor for the cost of returning the Property in the condition
required by the Personal Property Lease as described in Paragraph 5 below. The
Property Security shall be transferred by wire as follows: Bank of America, 1850
Gateway Boulevard, Concord, California 94520, Routing/ABA Number 121000358,
Account Number 12337-34651, for credit of Openwave Systems, Inc.

 

(b) If Sublessor notifies Sublessee that the Property is not in the Property
Surrender Condition, and Sublessee has not placed the Property in the Property
Surrender Condition and paid the Property Payment by the Outside Termination
Date, this Agreement (including, without limitation, the releases contained in
Paragraph 3 above) shall be null and void and of no force or effect, and the
Personal Property Lease, and the rights and obligations of Sublessor and
Sublessee thereunder, shall remain unmodified and in full force and effect.

 

5. Condition of Property: Not later than the Outside Termination Date, Sublessee
shall surrender possession of the Property to Sublessor in the configuration and
the condition existing on the date of this Agreement (“Property Surrender
Condition”). Sublessee acknowledges that Sublessor has inspected the Property
prior to the date hereof and that in order to satisfy Sublessee’s obligation to
restore the Property to the condition required by the Personal Property Lease,
the following work (“Property Work”) must be completed: (i) rebuilding
fifty-four (54) cubes, at a cost of Fifteen Thousand Seven Hundred Eight and
No/100 Dollars ($15,708.00); (ii) reinstalling and reconfiguring Property to its
original condition in eighty-one (81) offices, at a cost of Fourteen Thousand
Nine Hundred Eighty-Five and No/100 Dollars ($14,985.00); (iii) reinstalling and
reconfiguring Property to its original condition in seven (7) conference rooms,
at a cost of One Thousand Five Hundred and No/100 Dollars ($1,500.00), and (iv)
re-installation and re-cabling of the fifty-four (54) cubes modified by
Sublessee to a configuration different from the configuration in

 

3



--------------------------------------------------------------------------------

which the cubes were delivered to Sublessee, at a cost of Four Thousand Six
Hundred Forty and No/100 Dollars ($4,640.00). The foregoing costs (“Property
Costs”) necessary to complete the Property Work, in the total amount of
Thirty-Six Thousand Eight Hundred Thirty-Three and No/100 Dollars ($36,833.00),
are documented on the proposals attached as Exhibit A. Sublessee acknowledges
that Sublessor holds the Cash Deposit as described in Paragraph 6 below, and
that Sublessor shall apply the Cash Deposit against the Property Costs. Once
applied, the balance of the outstanding Property Costs equals the Property
Payment required to be paid by Sublessee pursuant to Paragraph 4 above.
Sublessor acknowledges that the retention of the Cash Deposit and Sublessor’s
receipt of the Property Payment pursuant to Paragraph 4 above shall satisfy
Sublessee’s restoration obligations with respect to the surrender of the
Property pursuant to the Personal Property Lease.

 

6. Personal Property Lease Cash Deposit: Sublessee acknowledges that, pursuant
to the Personal Property Lease, Sublessor is holding a cash security deposit
(“Cash Deposit”) in the amount of Ten Thousand One Hundred Ninety-Eight and
75/100 Dollars ($10,198.75), and that Sublessor shall retain the Cash Deposit
and apply it against the Property Costs described in Paragraph 5 above.

 

7. Representation of the Parties: Sublessor represents that it has not made any
assignment, sublease, transfer, conveyance or other disposition of the Property
or the Personal Property Lease, or its interest in the Property or the Personal
Property Lease, or any third party claim, demand, obligation, liability, action
or cause of action arising from the Property or the Personal Property Lease.
Sublessee represents that it has not made any assignment, sublease, transfer,
conveyance or other disposition of the Property or the Personal Property Lease,
or its interest in the Property or the Personal Property Lease, or any claim,
demand, obligation, liability, action or cause of action arising from the
Property or the Personal Property Lease. Each party represents that the person
executing this Agreement on its behalf has the authority to bind the entity in
question and to execute this Agreement.

 

8. Compromise and No Admission of Liability: Both Sublessor and Sublessee
acknowledge and agree that (i) this Agreement constitutes a full and complete
compromise of matters involving disputed issues of law and fact; (ii) neither
their agreement to these terms of this Agreement nor any statements they made
during the negotiations for this Agreement shall be considered, nor shall they
be, admissions by any party hereto; and (iii) no party’s decision to enter this
Agreement shall be claimed by any other party to constitute an admission of past
or present wrongdoing.

 

9. Default: Notwithstanding anything to the contrary contained in this
Agreement, should Sublessor in any manner be required to return all or any
portion of the Property Payment or the Cash Deposit as a result of any
receivership, insolvency, assignment for the benefit of creditors, bankruptcy,
reorganization or arrangements with creditors (whether or not pursuant to
bankruptcy or other insolvency laws), then the releases provided for in
Paragraph 3 above shall have no force or effect and Sublessee’s obligations
under the Personal Property Lease shall be reinstated in full, less amounts paid
and retained by Sublessor hereunder, and Sublessor shall retain any and all
claims under the Personal Property Lease and/or allowable under California or
any other applicable law (including, without limitation applicable bankruptcy
law).

 

4



--------------------------------------------------------------------------------

10. Voluntary Agreement: The parties hereto have read this Agreement and the
mutual releases contained in it and, on advice of counsel, they have freely and
voluntarily entered into this Agreement. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof, and
supersedes all prior understandings, if any, with respect thereto. This
Agreement shall not be modified, changed or supplemented, except by a written
instrument executed by both parties.

 

11. Attorneys’ Fees: If either Sublessor or Sublessee shall bring any action or
legal proceeding to enforce, protect or establish any term or covenant of this
Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees, court costs and experts’ fees as may be fixed by the court.
“Prevailing party” as used in this Agreement includes a party who dismisses an
action for recovery hereunder in exchange for sums allegedly due, performance of
covenants allegedly breached or consideration substantially equal to the relief
sought in the action.

 

12. Successors: This Agreement shall be binding on and inure to the benefit of
the parties hereto and their respective heirs, successors and assigns.

 

13. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

14. Severability: If any term of this Agreement, or the application thereof to
any person or circumstance, is held to be invalid or unenforceable, then the
remainder of this Agreement or the application of such term to any other person
or any other circumstance shall not be thereby affected, and each term shall
remain valid and enforceable to the fullest extent permitted by law.

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties on the
dates set forth below opposite their respective signatures.

 

AS SUBLESSOR:

        AS SUBLESSEE:

OPENWAVE SYSTEMS, INC.,

        LIQUID AUDIO, INC.,

a Delaware corporation

        a Delaware corporation

By:                                                                  

       

By:                                                                  

Title:                                                                

       

By:                                                                  

Dated:                                                            

        Dated:                                                            

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

PROPERTY COSTS PROPOSALS

 

6